      Case: 5:20-cv-00775-BYP Doc #: 24 Filed: 06/29/20 1 of 2. PageID #: 226



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO

 ELECTRONIC RECEIPTS DELIVERY
 SYSTEMS, LLC,                                        Civil Action No.: 5:20-cv-00775-BYP

              Plaintiff,
                                                      TRIAL BY JURY DEMANDED
       v.

 THE CHILDREN’S PLACE, INC.,

              Defendant.

                           UNOPPOSED MOTION TO STAY
                    ALL DEADLINES AND NOTICE OF SETTLEMENT

       Plaintiff Electronic Receipts Delivery Systems, LLC, by and through undersigned counsel

and subject to the approval of this Court, hereby files this Unopposed Motion to Stay All Deadlines

and Notice of Settlement, and in support thereof, respectfully shows the Court as follows:

       All matters in controversy between Plaintiff and Defendant The Children’s Place, Inc. have

been settled in principle. The parties are in the process of memorializing the terms of a written

settlement agreement. The parties anticipate that they will be able to perform such terms within

forty-five (45) days. Accordingly, Plaintiff respectfully requests that the Court grant a stay of the

proceedings between the parties, including all deadlines, until August 10, 2020. Defendant is

unopposed to the relief requested herein.

       Good cause exists for granting this Unopposed Motion, as set forth above. The motion is

not filed for purposes of delay but so that justice may be served.

                               CERTIFICATE OF CONFERENCE

       The undersigned certifies that counsel for Plaintiff conferred with Defendant about the

issues presented here. Defendant indicated that it was not opposed to the relief sought herein.



                                                 1
    Case: 5:20-cv-00775-BYP Doc #: 24 Filed: 06/29/20 2 of 2. PageID #: 227




Dated: June 29, 2020                        Respectfully submitted,

                                            SAND, SEBOLT & WERNOW CO., LPA

                                            /s/ Howard L. Wernow
                                            Howard L. Wernow
                                            Aegis Tower - Suite 1100
                                            4940 Munson Street, N. W.
                                            Canton, Ohio 44718
                                            Phone: 330-244-1174
                                            Fax: 330-244-1173
                                            Howard.Wernow@sswip.com

                                            ATTORNEY FOR PLAINTIFF


                             CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and correct copy has been electronically

filed using the CM/ECF filing system, which automatically sends email notifications to all

counsel of record and which will permit viewing and downloading of same from the CM/ECF

system on June 29, 2020.

                                          /s/ Howard L. Wernow
                                          Howard L. Wernow




                                             2
